Citation Nr: 1332938	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  11-26 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for depressive disorder as secondary to service-connected grand mal convulsive disorder.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to November 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in May 2013; the hearing transcript has been associated with the file and has been reviewed.  

Additional private medical evidence was associated with the Veteran's claims file in December 2012.  The Veteran formally and clearly waived AOJ consideration of the evidence at his May 2013 Board hearing, as reflected by the hearing transcript.  The Veteran submitted additional private medical evidence in July 2013 and waived AOJ consideration in writing with the submission.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's depressive disorder is secondary to his service-connected grand mal convulsive disorder.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder as secondary to service-connected grand mal convulsive disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran contends he is entitled to service connection for depression secondary to his convulsive disorder.  The Veteran has been service connected for a convulsive disorder since 1966, with the disability most recently being termed as "convulsive disorder, grand mal, now with gum hypertrophy and mild gait difficulties related to chronic Dilantin use."

The Veteran testified at his May 2013 Board hearing that he lost his job as a cook after having a seizure on the job.  He then lost his driving privileges and his girlfriend of about 17 years.  He attributed the break-up of his relationship to his seizures as well, explaining that they were arguing all the time.

He said he doesn't leave home alone because he is afraid of having a seizure.  The Veteran said that in June 2012 he got a concussion after falling during a seizure.  As a result of the fall he said he walks with an unsteady gait.  He said he also experiences memory problems.

The Veteran's last employer submitted a form to the VA reflecting that the Veteran was terminated in January 2007 after having been employed about seven years because he could not work a full shift and put the other cooks in danger.  

In January 2007, after being terminated from his job, the Veteran had a negative depression screen at the VA.  He had another negative depression screen in January 2009.  In February 2009 he reported having a high level of stress due to his financial situation.  

In September 2009 the Veteran was seen for a VA mental health consultation reporting depressive symptoms for the past four to five months.  He attributed his symptoms to not working after losing his job and said his symptoms had been exacerbated by the possibility of his daughter's home, where he lives, going into foreclosure.  The doctor found that the Veteran most likely had major depressive disorder, single episode, moderate.  He was prescribed psychotherapy and medication.

The Veteran underwent a VA examination in July 2010.  He told the examiner that he had started seeing a psychiatrist eight months prior because he was feeling down about losing his job two years ago after working all of his life and taking care of himself.  He said he sees the psychiatrist every four months and takes medication for depression that is sometimes helpful.  He reported he was unable to get a job due to his seizure disorder.  He said he mostly watches television all day.  He also reported feeling angry and having problems with concentration and decision making.  He reported reduced libido and sexual dysfunction led to the loss of his girlfriend six months prior.

The examiner opined that it is less likely than not that the Veteran's depression was caused by his service-connected convulsive disorder.  The examiner noted that the Veteran stated that his depression began with the loss of his job and was aggravated by the loss of his girlfriend.

In October 2012 the Veteran's private neurologist submitted information regarding the Veteran's seizure disorder.  The doctor stated that the Veteran does not suffer from an acquired psychiatric impairment secondary to the seizure impairment.

The neurologist stated that the Veteran is absent from work as a result of his seizure impairment about once a month and had had one major seizure in the last 12 months.  The Veteran experiences cognitive impairment, poor balance, and immobility for one to two days following a seizure.  The neurologist opined that the Veteran is totally disabled and stated that, "I doubt that he would perform gainful employment with recent head injury with [intercerebral hemorrhage] on top of seizure disorder."

In June 2013 the Veteran underwent a private psychological evaluation.  The psychologist diagnosed post-traumatic stress disorder (PTSD), major depressive disorder, and seizure disorder.

The psychologist stated that the Veteran experiences insomnia, anhedonia, inattention, lethargy, difficulty with memory, and withdrawal from daily activities and social isolation.  The psychologist stated that the Veteran's symptoms began after witnessing traumatic events in service and that his current medical conditions exacerbate his psychological condition.  The psychologist stated that the Veteran was fired from his job in 2012 due to having seizures at work.  

The psychologist opined that the Veteran's depressive disorder and PTSD are secondary to his service-connected seizure disorder.  He stated that the Veteran has a "long history of mental health problems" and "his psychiatric impairments are likely a result of his service connected seizure disorder and are preventing him from performing daily work activities and preventing him from carrying out required activities of daily living."

After affording the Veteran the benefit of the doubt, the Board finds that he is entitled to service connection for depressive disorder secondary to his service-connected convulsive disorder.

The Veteran has consistently reported that his depression was instigated by the loss of his job and ensuing unemployment, including at the time of his first diagnosis of depression in September 2009 and during treatment at the VA.  The Veteran has explained that he was fired from his job as a cook after having a seizure while at work because his employer didn't want to take the chance that he would be injured while working over open flame.  His employer reported that he was terminated because he could not work a full shift and put other cooks in danger.  The Veteran has stated that his seizure disorder has prevented him from getting another job, making him less self-sufficient.

In June 2013, a private psychologist opined that the Veteran's psychological condition, including depression, was secondary to his service-connected seizure disorder.

Although the July 2010 VA examiner opined that it is less likely than not that the Veteran's depression is caused by his service-connected convulsive disorder, the examiner's explanation was that the Veteran had stated that his depression began with the loss of his job and was aggravated by the loss of his girlfriend.  The examiner did not address the Veteran's contention that his job loss was due to his seizure disorder.  As the Board finds that the evidence supports that the Veteran lost his job due to his service-connected seizure disorder, the VA examiner's opinion does not provide evidence against the Veteran's claim.

The Board also recognizes the October 2012 statement by Veteran's private neurologist that the Veteran does not suffer from an acquired psychiatric impairment secondary to the seizure impairment, but finds it warrants little probative weight with respect to the Veteran's claim as the evidence does not suggest the neurologist performed any mental health evaluation on the Veteran or reviewed any medical evidence diagnosing him with depression. 

The Board finds the Veteran's testimony as to the onset of his depression to be credible, and after considering all of the medical opinion evidence and giving the Veteran the benefit of the doubt, finds that he is entitled to service connection for his depressive disorder secondary to his service-connected convulsive disorder.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for depressive disorder as secondary to service-connected grand mal convulsive disorder is granted.


REMAND


The Veteran contends that he is entitled to TDIU because his convulsive disorder prevents him from working.

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  

Total disability ratings for compensation based on individual unemployability may be assigned on a schedular basis when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

In this case, the Veteran is service-connected for compulsive disorder, grand mal, now with gum hypertrophy and mild gait difficulties related to chronic Dilantin use, with a disability rating of 40 percent as of January 2008.  In addition, as a result of the Board's action above, he is service-connected for a depressive disorder.  A disability has not been assigned for the service-connected depressive disorder.  Thus, at present, he does not meet the percentage standards for a schedular TDIU rating.

However, rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b), but may refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In Bowling, the Court held that where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the C&P Director.  Bowling, 15 Vet. App. at 10.

The evidence shows that the Veteran was last employed in a restaurant working as a cook, cashier, and supervisor in January 2007 and has not worked since.

In statements and testimony, the Veteran has attributed the loss of his job to his seizure disorder and has stated he is unable to find another job due to the disorder.

In January 2009 a VA examiner performing a neurologic examination stated, "With regard to employability, he does appear to have still poorly controlled seizures if he is having 3-5 per year.  This definitely would interfere with his ability to seek gainful employment.  Certainly, employers are very wary of hiring patients with epilepsy because of liability issues.  So, even in nonphysical-type labors, my experience has been that patients with epilepsy have difficulties securing jobs if they are honest and place epilepsy as a medical condition on their applications."  In October 2012 his private neurologist opined that the Veteran was totally disabled and expressed doubt that he could perform gainful employment due to the seizure disorder and recent intercerebral hemorrhage.  In June 2013 a private psychologist opined that the Veteran's psychiatric impairments prevented him from performing daily work activities.  

Based on the evidence suggesting the Veteran is unable to work due to his service-connected convulsive disorder, the Board finds that a remand is warranted in order for the RO to refer the Veteran's TDIU claim for extraschedular consideration

As discussed above, at present, the Veteran does not meet the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  However, where the Veteran does not meet the percentage requirements for TDIU, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling, 15 Vet. App. 1.  The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board finds the Veteran's claim should be referred to the Director of C&P for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  After implementing the Board's decision granting service connection for a depressive disorder and assigning an initial disability and effective date, re-consider whether the Veteran meets the criteria for TDIU under 38 C.F.R. § 4.16(a). 

2.  If the Veteran does not meet the criteria for TDIU under 38 C.F.R. § 4.16(a), refer this case to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The claims folder and a copy of this remand should be provided to the Director of C&P or his or her designee.  

3.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


